Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5, 7-13, 15, 18-19, 21, 26-29 are pending.  
Priority
Instant application 17296440, filed 04/28/2021 claims benefit as follows:

    PNG
    media_image1.png
    73
    401
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS(s) received 05/24/2021 have been considered unless marked with a strikethrough.
Response to Restriction Requirement
	In the response received 05/05/2022, Applicant elects Group I claims 1-5, 7-13, 15, 18-19 and 21.  With respect to the specie election, Applicant elects:
After reconsideration the specie election is withdrawn.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-29 are withdrawn as not reading on an elected group.
If the elected specie is not identified in the art then Examiner will expand his search pursuant to restriction practice.  

Claim Rejection – 112 – First Paragraph – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 15, 18, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case, the instant claims are drawn to a method of reducing an aromatic nitro compound by contacting any aromatic nitro compounds with any catalyst wherein the catalyst comprises any disproportionation agent and any biocatalyst.  The question is whether Applicant has tested a sufficient number of sub-sets within the total set of the claimed limitations in order to show possession.  In the specification, Applicant showed that for a number of substrates, specific transition metal disproportionating agents in combination with specific biocatalysts led to the reduced aromatic compound.  There was no showing of a DNA molecule or an RNA or an enzyme that functions in the Kreb’s cycle for example lead to reduction.  Based on the specification there has not been sufficient testing of subsets of the disproportionation agent and the biocatalyst.  For example, the specification states that reduction takes place in the presence of Cu, Fe, Mo, and V as the core metal, but does not show for example that alternative disproportion agents in combination with specific biocatalysts were in possession.  Further, the specification even states that a screen was performed and 5 metals were identified that functioned in the process.  Applicant was not in possession of the other metals that did not function in combination with alternative biocatalysts such as a kinase.
Applicant can overcome this rejection by amending claim 1 to include the metals from claim 4 without nickel in combination with the biocatalysts of claim 7, or any other biocatalyst from claims 8-12.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7, 13, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-1996036597A (“the ‘597 publication) in view of the article to Miller et al. (“the Miller article”, Molecules, 2018, 23, 211).
The ‘597 publication teaches that the reduction of aromatic nitro compounds is improved with vanadium as an additive.

    PNG
    media_image2.png
    184
    488
    media_image2.png
    Greyscale

	The ‘597 publication fails to teach an additional biocatalyst instead of palladium on carbon for example.
	The Miller article teaches that nitroreductases are known to reduce aromatic nitro compounds.
	
    PNG
    media_image3.png
    238
    571
    media_image3.png
    Greyscale
.
Thus, both the primary reference and the secondary reference teach that the disproportionating agent and the biocatalysts are known separately one is taught to improve nitro reduction and one is taught to reduce nitro aromatic compounds.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong C of KSR applies – use of a known technique to improve a method.  In this case, vanadium is known to improve aromatic nitro reduction to amines and nitroreductase is known to reduce aromatic nitro compounds in fair yields.  When adding vanadium one would predict that yields would increase. 
Alternately, prong B of KSR applies – substituting one known catalyst for another.  The primary reference teaches Pd/C as a catalyst and the secondary reference teaches nitroreductase as a catalyst.  One could substitute one for the other and would predict that some aromatic amine would be formed.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to the dependent claims, the primary reference teaches vanadium oxide which covers claims 2-5.  The secondary reference teaches nitroreductase (claim 7).  With respect to claim 13, the primary reference shows that the mechanism can go through this intermediate.  With respect to claim 15, the products are isolated in the primary reference.  With respect to claim 21, overlapping ranges are taught for example 20-200 degrees C is preferred.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5, 7-13, 15, 18, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17309727 (“the 727 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘727 application teach the method steps the disproportionation agent, the biocatalysts, and nitroaromatic compounds for reduction.  Further, the claims of the ‘727 application teach vanadium and other metals, and overlapping polypeptides.  The claims of the ‘727 application further teach species which would read on the generic substrate claims of the instant application.  Further, the claims of the ‘727 application teach pH levels and temperatures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622